1.	   Mr. President, your election to the august position of President of the General Assembly during the present session is tantamount to consecrating the principles which should prevail in our agitated world. My Government would like to offer its felicitations on this happy election as it believes that it will immensely facilitate the work of the present session, owing to your long experience in United Nations affairs, your outstanding reputation in international relations and your exceptional ability and talent.
2.	We celebrate during the present session the twenty-fifth anniversary of the United Nations, which was founded to save coming generations from the scourge of war, to reaffirm faith in fundamental human rights and to establish conditions under which justice can be maintained at a time when the world is convulsed by turmoil, division and violation of the rights of people to live and survive, and while weapons of mass destruction are being stockpiled.
3.	This unhappy situation is basically due to a disrespect for the purposes and principles of the United Nations and a disregard for United Nations resolutions. It has deprived the United Nations of efficacy and turned it into an impotent organ, passively watching the sad events in the world without being able to play the role assigned to it in the maintenance of international peace and security.
4.	Kuwait has consistently expressed its deep faith in the purposes and principles of the Charter. While reaffirming its faith in these principles during the present session, it calls upon the international community to discuss the most effective means of strengthening and developing the United Nations machinery.
5.	Having made these general observations about the United Nations, I now proceed to consider briefly the role which the Organization has played, as well as the role it is called upon to play, with respect to the intricate crises in our region, which have been gaining in complexity every day.
6.	An objective look at the development of history in the Middle East over the last quarter of a century leads to the inescapable conclusion that the United Nations bears the principal responsibility for the rise of those conditions which formed the root cause of the successive explosions in the region, and that it was responsible also for the aggravation of those conditions as well as for the failure to arrive at just solutions.
7.	This responsibility springs from the actions as well as the inaction of the United Nations.
8.	At the outset, it was the actions taken by the United Nations, in disregard of both the principles of the Charter and the constitutional limitations of its own powers, that gave rise to conditions which soon became, in turn, the cause of continuous tensions and escalating conflicts. For it cannot be gainsaid that the recommendation made by the General Assembly twenty-three years ago to partition Palestine [resolution 181 (II)], in spite of the opposition of its indigenous and rightful inhabitants, and to establish in Palestine a political entity reserved for aliens and based on racial segregation and exclusionism, was the initial cause of persistent trouble in our region.
9.	This initial action was followed by United Nations inaction. The United Nations failed to adopt necessary corrective measures, even when such measures were called for by its Charter and would have fallen within its competence. Such inaction gave rise to continuing tension and escalating conflicts. Thus, the United Nations refrained from taking decisive action when the alien, racist body planted in Palestine proceeded to displace the indigenous population and take possession of their private and public property. The United Nations refrained from intervening to implement its successive resolutions calling for the return of the displaced Palestinians to their homeland. It also refrained from intervening when the alien body abrogated the armistice agreements it had signed with neighboring Arab States. And it refrained from intervening when that alien body expanded by war, doubling and redoubling the area of the territories it had originally seized.
10.	Had the United Nations taken the opposite course, had it refrained from taking those initial measures which it was not within its rights to take
and had it actually taken decisive action of a preventive or corrective nature when such action was both right and mandatory, the Middle East would not have been burdened by the turmoil and anguish from which it suffers today. Indeed, the whole world would have been spared the anguish of those periodic convulsions which have brought it several times in the past quarter century and bring it again today to the very brink of danger. And, above all, an entire generation of an innocent Arab people would have been spared its tragedy: of coming into being, growing and reaching maturity in the shadow of injustice and deprivation; of the resultant embitterment, desperation and rebelliousness; and of the compulsion to travel the path of ascending violence towards regaining lost rights.
11.	That then is the first lesson to be derived from a fair-minded review of the interplay of the actions and inaction of the United Nations with the rise and exacerbation of problems in the Middle East. The first lesson pertains to the past; the second, to the future.
12.	The United Nations and all its Members have a special responsibility to put an end to the suffering of which the Organization was the original cause, to achieve a just settlement of the resultant conflicts and to pave the way for a secure and happy future in the region.
13.	If the determination to discharge this responsibility faithfully and adequately obtains, the following four fundamentals will jointly constitute the appropriate starting-point.
14.	First, violations of international law and the principles of the Charter must no longer be permitted, and past perpetrators of such violations must not be permitted to continue to reap the benefits derived therefrom.
15.	Secondly, no acceptable, secure and durable system can be erected on the basis of those very wrongs which have so far produced nothing save injustice, hate and turmoil.
16.	Thirdly, no solution can be found for the present crises through continued disregard of the primary victim, which has had thus far to pay the highest price for the wrongs committed by others. I refer to the Palestinian people its majority displaced, its homeland occupied, its national wealth despoiled and its dignity desecrated.
17.	Fourthly, this people may not be expected to acquiesce in the fait accompli forcibly achieved on its own land at the expense of its own rights and aspirations. Nor may it be asked to accept and give its blessing to that fait accompli nor to any solution of the current problems which is predicated on the continued displacement of that people and its continued deprivation of its natural rights. The General Assembly, which rightly decided at its past session to reaffirm "the inalienable rights of the people of Palestine" [resolution 2535 B (XXIV)] must not permit that declaration to remain as countless other resolutions relating to the Palestinian people have remained purely verbal and therefore hollow.
18.	From those four fundamentals there emerges a procedural principle which should guide the United Nations in its efforts to resolve the crises of the Middle East.
19.	Progress towards that end cannot be achieved through the attempt to formulate one comprehensive and integrated solution to all facets of the problem at once, or a "package deal", which would be put into effect at one and the same time. Progress can only be achieved through identifying the root cause and the most important ramifications of the whole problem, applying the principles of the Charter regarding them, and thereby creating a climate conducive to further progress in resolving the remaining issues.
20.	Two elements of the problem stand out as having absolute priority, namely, continued Israeli occupation of territories of Arab States Members of the United Nations and continued dispersion of displaced Palestinians who have been barred from return to their homeland and homes.
21.	The United Nations does not possess the right to adopt towards either of these issues any position other than that which is prescribed by the Charter and repeatedly enunciated by competent organs of the United Nations informal resolutions. The only solution to military occupation is withdrawal. The only solution to displacement is repatriation, that is to say, the return of the displaced to their homes, their resumption of normal life in dignity in their homeland and the exercise of their natural right to self-determination on their soil.
22.	When the determination to apply faithfully the principles of the Charter with regard to these two issues comes to obtain at the United Nations, and when this has been accomplished, it will be possible to look forward to steady progress towards removing the remaining obstacles impeding the achievement of a just peace.
23.	I have spoken thus far of the responsibilities of the United Nations as a whole and all its Members. I must add a word about the big Powers in particular. The big Powers, which initially stood behind the "original sin" in the Middle East and therefore bear special responsibility for the consequences thereof, have aimed in fact at more than just that in pursuit of their interests and ambitions in the region. They may have imagined, and still imagine, that the liquidation of the Palestine problem in a manner which would entrench the fait accompli without redressing wrongs and restoring rights would usher in chaos and turmoil throughout the Arab world, which would in turn serve as a golden opportunity for safeguarding existing big Power interests or achieving outstanding ambitions in the region.
24.	The big Powers hope to exploit the crisis of the Arab world in Palestine through fomenting other crises for the Arab nation as a result of which those Powers would be able to subdue the Arab will and exploit the resources of the Arab world without fear of effective resistance.
25.	Such planning will founder on the rock of reality. There is sufficient alertness in the Arab world to such designs, coupled with commensurate determination to safeguard Arab sovereignty and dignity, to frustrate and defeat these designs whatever may be the current manifestations of the possibility of chaos and turmoil emerging as a reaction to the attempts to bring about an unjust settlement to the problem of Palestine.
26.	The big Powers will discover that this road to the Arab world is in fact a blind alley. They should know that legitimate, mutual interests may be better and more fully and securely safeguarded through stability resting on satisfaction and consent and that they cannot be served by the ushering in of chaos and turmoil. As for illegitimate ambitions, which elicit no Arab responsiveness or consent, they can be neither attained nor safeguarded whether by the exploitation or fomentation of crises or by resort to force in the aftermath thereof.
27.	The area of the seabed and the ocean floor beyond the limits of national jurisdiction is full of promise, as its vast virgin resources should be used to bridge the gap between the developing and developed countries. This, however, can only be done under an international legal regime based on the concept that the area and its resources are the common heritage of mankind, and should be established by a basic international treaty of a universal character.
28.	Such a regime will remain a mere abstract idea unless international machinery is established as an integral part of it and its executive arm. The Kuwait Government has consistently advocated that the international machinery should have jurisdiction over the area and its resources, and be endowed with comprehensive powers which will enable it to exercise both regulatory and operational functions. The machinery should play an effective role in preventing severe fluctuation of prices of mineral resources in world markets. This is a vital issue for those developing countries that depend entirely on the production of nonrenewable raw materials.
29.	It is a matter of urgent importance that a declaration of principles for the regime governing the area beyond the limits of national jurisdiction should be proclaimed as early as possible.
30.	In upholding the provisions of resolution 2574 D (XXIV), my Government is opposed to the establishment of any interim regime which will allow technologically advanced countries to have a free hand in the area beyond the limits of national jurisdiction.
31.	I should also like to affirm that my Government objects to the concept of an international trusteeship to be exercised by coastal States on any part of the area lying beyond the limits of national jurisdiction. This is a trusteeship in name only as its real purpose is to make the highly developed countries the major beneficiaries of the exploitation of the area which belongs to mankind as a whole.
32.	My country, which takes pride in the role which has enabled it to assist effectively in promoting the economic and social development of sister and friendly developing countries, attaches special importance to the Second United Nations Development Decade. Though there are encouraging signs that the strategy will soon be launched, yet we have serious apprehensions about the reluctance of most of the developed countries to accept firm commitments. It is not sufficient to lay down broad objectives. We must also define policy measures and programs of action. Commitments, therefore, must be very precise and of a binding character. A timetable should be set for the implementation of the targets. The strategy should emphasize the interdependence of the world economy and the necessity of making opportunities equally available to all nations, especially the developing countries.
33.	The ultimate aim of the strategy should be to enable the developing countries to become self sufficient through the increase in their export earnings and the diversification of their domestic economies. I would like to express the fervent hope that the new strategy will prove to be a landmark in heralding a new era of cooperation among all nations regardless of their economic and social systems.
34.	The main problem which confronts us during the present session is to strive to find some means for rescuing the United Nations from its present apathy and stagnation as we cannot imagine a world without such an international body. The other alternative can only be anarchy and abuse of power which would threaten the future of mankind.
35.	The use of force, invasion, occupation, territorial aggrandizement and apartheid have become dangerous practices in the world today. Those who perpetrate these vile deeds now believe that they have acquired a right to invade and occupy the territories of other States and face the world with a fait accompli, and that they are free to dictate terms for relinquishing part of the territories under their occupation which they had seized by force. Unless we all collaborate to strengthen the machinery of the United Nations by giving it the power to take action for the discharge of its responsibilities, humanity will be faced with a dismal future indeed.
36.	It is essential that all States should be allowed to join the United Nations according to the principle of universality and as a means of strengthening the world Organization so that it may become an effective instrument in maintaining international peace and security and meting out justice in the world. It will be incumbent upon the new Members to accept the obligations embodied in the Charter and contribute to solving world problems in accordance with the letter and spirit of the Charter. Hence we call for seating the People's Republic of China in the United Nations so that it may play an effective role in our Organization.
37.	We call for the withdrawal of all American and other foreign troops from IndoChina so that the countries of that region may exercise freely their right to self-determination without foreign interference. We also call on all United Nations Members to comply with United Nations resolutions imposing an embargo on Portugal and South Africa, in order to put an end to apartheid in Africa. Kuwait thus acts in accordance with the resolutions of the nonaligned summit conference recently held in Zambia  which delegated to President Kaunda the task of communicating its resolutions to the United Nations.
38.	The world is fervently yearning for peace peace based on justice, peace based on right, peace based on the right of peoples to live in freedom and dignity. As one month exactly from today we shall celebrate the twenty-fifth anniversary of the United Nations, it may be pertinent to proclaim as a theme "peace based on justice" and to adhere strictly to this theme, which is the best tribute we can pay to this great anniversary.
